               Case 1:20-cv-08401-AJN Document 5 Filed 12/08/20 Page 1 of 1



                                                                                                             12/8/20




October 28, 2020

VIA E-MAIL                                                                                       The Clerk of Court is
Hon. Alison J. Nathan                                                            12/8/20         respectfully directed to
United States District Judge                                                                     unseal the case and upload
Thurgood Marshall                                                                                all documents filed to date
United States Courthouse                                                                         on the Electronic Case
40 Foley Square                                                                                  Filing system.
New York, New York 10007                                                                         SO ORDERED.

        Re:      Allstar Marketing Group, LLC v. 4utoto, et al., Case No. 20-cv-8401
                 Status Letter

Dear Judge Nathan,

        We represent Plaintiff Allstar Marketing Group, LLC (“Plaintiff”), in the above-referenced
matter.1 On October 19, 2020, pursuant to the methods of alternative service authorized by the TRO,
Plaintiff served the Summons, Complaint, TRO and all documents filed in support of Plaintiff’s
Application on each and every Defendant, except Defendants jinshan2013 and niubi11. Additionally,
all Third Party Service Providers and Financial Institutions have complied with the TRO entered in this
action.

       Accordingly, at this time, it is no longer necessary for this matter to remain under seal. Once this
matter is unsealed, Plaintiff will promptly file a Certificate of Service reflecting the service made on
Defendants.

        We thank the Court for its time and attention to this matter.

                                                            Respectfully submitted,

                                                            EPSTEIN DRANGEL LLP
                                                            BY:_/s/Danielle S. Yamali_____
                                                            Danielle S. Yamali (DY 4228)
                                                            dfutterman@ipcounselors.com
                                                            60 East 42nd Street, Suite 2520
                                                            New York, NY 10165
                                                            Telephone: (212) 292-5390
                                                            Facsimile: (212) 292-5391
                                                            Attorneys for Plaintiff

1
  Where a defined term is referenced herein but not defined, it should be understood as it is defined in the Glossary in
Plaintiff’s Complaint or Application.
